EXHIBIT 10.1

 
DIRECTOR APPOINTMENT AGREEMENT
 
This Director Appointment Agreement (this “Agreement”), is made effective as of
the 25th day of January, 2012 (the “Effective Date”), by and between Texas Rare
Earth Resources Corp., a Nevada corporation (the “Corporation”), and Highline
Capital Partners, L.P., Highline Capital Partners QP, LP, Highline A Master
Fund, L.L.C. and Highline Capital Master, L.P. (together, “Highline Capital”).
 
RECITALS
 
WHEREAS, the Company, Highline Capital, certain affiliates of Highline Capital
and certain of the major shareholders of the Corporation (“Major Shareholders”)
had previously entered into a Shareholders Agreement, dated January 25, 2011
(the “Shareholders Agreement”) pursuant to which, among other things, Highline
Capital and its affiliates were granted the right to instruct the Board of
Directors of the Corporation (the “Board”) to appoint a nominee to fill a
director vacancy that existed on the Board at the time of the Shareholders
Agreement and the Major Shareholders agreed to vote for the appoint of such
nominee to the director vacancy; and
 
WHEREAS, Highline Capital and its affiliates have not exercised the right to
appoint a director nominee to the Board during the term of the Shareholders
Agreement and the vacancy on the Board no longer exists; and
 
WHEREAS, the Shareholders Agreement terminated on January 25, 2012; and
 
WHEREAS, Highline Capital has provided valuable advice, assistance and
introductions to the Corporation in relation to the Corporation’s ongoing
capital financing efforts; and
 
WHEREAS, Highline Capital desires to retain a director appointment right to the
Board, pursuant to the terms and conditions of this Agreement, until May 31,
2012 and the Corporation and the Board desires Highline Capital to continue to
provide upon its request advice, assistance and introductions for the
Corporation in relation to the Corporation’s financing efforts; and
 
WHEREAS, the Board has passed a resolution agreeing to the director appointment
right to the Board in favor of Highline Capital, pursuant to the terms and
conditions of this Agreement.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and agreements of the parties contained herein and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
Section 1 – Director Appointment Right
 
1.1           Nomination Process.  The Corporation does hereby grant Highline
Capital the right to instruct the Board to appoint one nominee to the Board (any
such nominee, a “Highline
 
1
 

--------------------------------------------------------------------------------

 
 
Nominee”) during the term of this Agreement.  Such right shall be exercised by
providing written notice to the Chairman of the Board of the Corporation at the
address of the Corporation, as provided in Section 2.2 below, stating the name,
background and qualifications of the Highline Nominee (“Nomination
Notification”).  Such Nomination Notification must be delivered to the
Corporation prior to 5:00 p.m. Denver local time on the Termination Date, as
defined in Section 2.1 below; provided however that if this Agreement terminates
pursuant to the Termination Event, as provided in Section 2.1 below, if Highline
Capital has not prior to such Termination Event delivered its Nomination
Notification to the Corporation, then Highline Capital’s nomination right under
this Agreement shall immediately terminate upon the occurrence of the
Termination Event.
 
1.2           Appointment to the Board.  Upon receipt of the Nomination
Notification, the Board shall within 30 days undertake all actions necessary to
cause the Highline Nominee to be duly and properly appointed to a seat on the
Board, to serve until such time as his term expires and his successor is duly
elected pursuant to the Bylaws of the Corporation.  Such Highline Nominee will
be entitled to the same indemnification rights as all other general directors of
the Corporation serving on the Board.
 
1.3           Qualifications.  Any Highline Nominee will have, in the reasonable
judgment of Highline Capital, such business experience, stature and character as
is commensurate with service on the board of directors of a public company in
the Corporation’s industry and shall be reasonably capable of fulfilling the
fiduciary duties owed by the directors of the Corporation to the Corporation and
its shareholders pursuant to the laws of the state of incorporation of the
Corporation at the time of Nomination Notification.  Further, it is understood
that any Highline Nominee will be required under federal securities laws to make
disclosure under Item 401 of Regulation S-K of the United States Securities and
Exchange Commission and that any individual that refuses to provide the
Corporation with the information necessary to make such disclosure or is
incapable of making such disclosure shall not be an acceptable nominee.  Such
Highline Nominee will also be required to complete personal information forms in
connection with the Corporation’s on-going efforts to list on various securities
exchanges and any nominee that refuses to complete such personal information
forms or is incapable of completing such forms shall not be an acceptable
nominee.  Finally, any Highline Nominee must not be prohibited from serving on
the board of directors of a public company in the United States or Canada
pursuant to any applicable securities laws or any judgments, decrees, orders or
similar court, administrative or regulatory rulings.
 
Section 2 – Miscellaneous
 
2.1            Term and Termination.  The Agreement shall terminate immediately
on the earlier of (i) May 31, 2012 (“Termination Date”) or (ii) the date and
time that Highline Capital and its affiliates cease to own less than 250,000
shares of common stock of the Corporation (“Termination Event”).  For purposes
of this Agreement, “affiliate” means, with respect to any person or entity, any
other person or entity, directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with such
person or entity.  Highline Capital undertakes to notify the Corporation in
writing within two business days upon the occurrence of a Termination Event.
 
 
2
 

--------------------------------------------------------------------------------

 
 
2.2           Notices.   Any notices and other communications required by this
Agreement shall be in writing and shall be deemed given on the day when
delivered personally or by facsimile transmission (with confirmation), on the
next business day when delivered to a nationally recognized overnight courier,
or three (3) business days after deposited as certified mail, return receipt
requested, addressed to the recipient party at its address set forth below, or
at such other address or facsimile number for a party as shall be specified by
like notice:
 
If to Highline Capital:
 
Highline Capital Management, LLC
One Rockefeller Center, 30th Floor
New York, New York 10020
Attention: Howard M. Singer
 
Hsinger@highlinecap.com

 
Facsimile: (212)332-2259
 
If to the Corporation:
 
Texas Rare Earth Resources Corp.
304 Inverness Way South, Suite 365
Englewood, Colorado 80112
Attention: Chairman of the Board
 
Facsimile: 713-456-2356
 
2.3           Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.
 
2.4           Expenses.  All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.
 
2.5           Successors and Assigns.  None of the rights, privileges or
obligations set forth in, arising under, or created by this Agreement may be
assigned or transferred.
 
2.6           Governing Law.  This Agreement shall be governed by and construed
according to the laws of the State of New York, without regard to the conflict
of laws provisions thereof.
 
2.7           Further Assurances.  Each of the parties hereto shall perform such
further acts and execute such further documents as may be reasonably necessary
to carry out and give full effect to the provisions of this Agreement and the
intentions of the parties as reflected thereby.
 
2.8           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.
 
 
3
 

--------------------------------------------------------------------------------

 
 
2.9           Third-Parties.  No provision of this Agreement shall confer upon
any person other than the parties hereto any rights or remedies hereunder.
 
2.10           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.
 
2.11           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of this Agreement shall be interpreted as if
such provision were so excluded and shall be enforced in accordance with its
terms to the maximum extent permitted by law.
 
2.12           Delays or Omissions.  No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.
 
2.13           Relationship of the Parties.  Nothing in this Agreement shall be
construed or implied to create a general partnership or similar relationship
between or among the Corporation and Highline Capital and shall not make any
party the agent, representative or partner of any other party to this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Effective Date.


Texas Rare Earth Resources Corp.
 
By: /s/ Anthony Marchese      
Anthony Marchese
Chairman of the Board
 
Highline Capital Partners, L.P.
 
By: /s/ Howard Singer            
Name:  Howard Singer
Title:    Chief Operating Officer
Highline Capital Partners, QP, LP
 
By: /s/ Howard Singer            
Name:  Howard Singer
Title:    Chief Operating Officer
 
Highline Capital Master, L.P.
 
By: /s/ Howard Singer            
Name:  Howard Singer
Title:    Chief Operating Officer
Highline A Master Fund, L.L.C.
 
By: /s/ Howard Singer            
Name:  Howard Singer
Title:    Chief Operating Officer
 





 

4
 

--------------------------------------------------------------------------------

 
 